internal_revenue_service number release date index number ----------------------------- --------------------------------- --------------------------------------------------------------- ----- ------------------------------------------------ ------------------------- department of the treasury washington dc person to contact ------------------ id no ----------------- telephone number -------------------- refer reply to cc fip b01 plr-139662-11 date date legend taxpayer state date a b c d e f g h i ------------------------------------------------------ ----------------------- ------------------------ ------------ -------------------------- ------------------- ------------------- ----------------- ------- ---- -- -- -- -- plr-139662-11 j k l m n o p dealer manager advisor dear ------------------- - ---- ---- -- --------- ---- --- --- ---------------------------------- ------------------------------------------------------ this is in reply to a letter dated date and subsequent correspondence requesting rulings on behalf of taxpayer you have requested rulings that the issuance of more than one class of common_stock with different fee structures described below will not cause dividends_paid by taxpayer with respect to its shares to be preferential dividends within the meaning of sec_562 of the internal_revenue_code_of_1986 as amended the code and the issuance of more than one class of common_stock with different fee structures will not cause taxpayer to fail to qualify as a real_estate_investment_trust reit under part ii of subchapter_m sections of the code facts taxpayer is a corporation organized under the laws of state taxpayer intends to initially offer up to dollar_figurea in shares of common_stock consisting of up to dollar_figureb in shares in its primary offering and up to dollar_figurec in shares pursuant to its distribution reinvestment plan drip dealer manager will be the dealer manager of the offering shares will be sold at the net asset value nav per share which upon the adoption of the multi-class structure described below multi-class structure will be determined separately for each class taxpayer’s shares will not be listed on a securities exchange however as discussed below shareholders generally will be able to request on a daily basis that taxpayer redeem their shares at the nav per share plr-139662-11 taxpayer intends to elect to be taxed as a reit under sec_856 beginning with its taxable_year ending date taxpayer intends to use the accrual basis of accounting for federal_income_tax purposes and its taxable_year will be the calendar_year taxpayer will be externally managed by advisor which is an affiliate of dealer manager in order to qualify as a reit taxpayer intends to invest generally through its operating partnership primarily in commercial properties leased to credit-worthy companies under long-term net leases taxpayer’s commercial properties will consist of properties in the retail office and industrial sectors that meet its investment criteria to reach its initial pool of potential investors taxpayer intends to place its shares principally through intermediaries including registered investment advisers and broker- dealers that charge their clients a fee for their services rather than through commissioned registered representatives taxpayer seeks however to make its shares available through other placement channels including through commissioned registered representatives of broker-dealers intermediaries that seek payment for distribution services through ongoing fees employee benefit plans separate_accounts of insurance_companies supporting variable annuities and variable life_insurance products and bank collective trusts taxpayer also anticipates making shares available without any financial advisors or intermediaries to certain institutional investors and high-net worth individuals willing to make significant investments in order to be attractive to each category of potential investor taxpayer needs to issue additional classes of common_stock with fee structures suited to these alternative placement channels in order to accomplish this taxpayer intends to amend its registration_statement in the future to register additional classes of common_stock the initial class of common_stock initial shares is designed for those investors who purchase shares with the assistance of their registered investment advisers or registered representatives of participating broker-dealers in wrap or fee-based accounts the initial shares will not be subject_to an upfront selling commission but will be subject_to dealer manager fee of d of approximately e percent of the daily nav per share which will be paid to dealer manager dealer manager may reallow a portion of the initial shares’ dealer manager fee to a participating broker-dealer the second class of common_stock class b-1 shares is designed for those investors who purchase their shares through a registered_representative of a participating broker- dealer and pay an upfront selling commission the class b-1 shares will be subject_to a one-time upfront selling commission of approximately f percent of the price of the shares and a dealer manager fee of d of approximately e percent of the daily nav per share and a distribution fee of d of approximately g percent of the daily nav per share both of which will be paid to dealer manager dealer manager may reallow a portion of the class b-1 shares’ dealer manager fee and distribution fee to a participating broker-dealer plr-139662-11 the third class of common_stock class b-2 shares is designed for those investors who purchase their shares through a registered_representative of a participating broker- dealer and pay an upfront selling commission the class b-2 shares will be subject_to a one-time upfront selling commission of approximately h percent of the price of the shares and a dealer manager fee of d of approximately e percent of the daily nav per share and a distribution fee of d of approximately g percent of the daily nav per share which will both be paid to dealer manager dealer manager may reallow a portion of the class b-2 shares’ dealer manager fee to a participating broker-dealer the fourth class of common_stock class c-1 shares is designed for those investors who purchase their shares through a registered_representative of a participating broker- dealer and pay an upfront selling commission the class c-1 shares will be subject_to a one-time upfront selling commission of approximately i percent of the price of the shares and a dealer manager fee of d of approximately e percent of the daily nav per share and a distribution fee of d of approximately i of the daily nav per share which will both be paid to dealer manager dealer manager may reallow a portion of the class c-1 shares’ dealer manager fee and the entire distribution fee to the participating broker-dealer the fifth class of common_stock class c-2 shares is designed for those investors who purchase their shares through a registered investment_advisor or a registered_representative of a participating broker-dealer in wrap and fee based accounts but do not pay an upfront selling commission the class c-2 shares will be subject_to a dealer manager fee of d of approximately j percent of the daily nav per share which will be paid to dealer manager but no distribution fee dealer manager may reallow a portion of the class c-2 shares’ dealer manager fee to the participating broker-dealer the sixth class of common_stock class d shares is designed for employee benefit plans and separate_accounts of insurance_companies if eligible supporting the variable annuities variable life_insurance products and k plans class d shares will not be subject_to an upfront selling commission but will be subject_to a dealer manager fee of d of approximately e percent of the daily nav per share which will be paid to dealer manager but no distribution fee the class d shares will be subject_to a service fee of d of approximately k percent of the daily nav per share the class d service fee will be payable to the financial intermediary providing services relating to taxpayer’s shares available through these platforms the last class of common_stock class e shares the initial shares class b-1 shares class b-2 shares class c-1 shares class c-2 shares class d shares and class e shares each a class is designed to be sold directly not through a registered_representative registered investment adviser or other intermediary and issued to institutional investors and high net_worth individuals class e shares will not be subject_to an upfront selling commission class e shares will be subject_to a dealer manager fee of d of approximately l percent of the daily nav per share which will be paid to plr-139662-11 dealer manager class e shares will be subject_to a service fee of d of approximately g percent of the daily nav per share which will be paid to dealer manager the minimum investment for class e shares will be dollar_figuren shareholders of each of the foregoing classes of shares are eligible to participate in taxpayer’s drip under the drip distributions from each share would automatically be reinvested in the same class of shares at a cost equal to the nav per share for that class at the time of the reinvestment ie when the distribution is paid after giving effect to the distribution under the drip distributions from shares of one class would not be eligible for reinvestment in shares of a different class drip shares of each class are subject_to the same asset-based fees as other shares of that class however the upfront selling commissions described above would not apply to shares purchased under the drip as described above the upfront selling commissions dealer manager fees distribution fees and service fees would vary by class reflecting customary fee arrangements in the various potential placement channels with the exception of the upfront selling commission all fees would be daily recurring fees based on the daily nav per share of each share class in addition to the commissions and dealer manager distribution and service fees that vary based on placement channels each class will be allocated fees and expenses attributable to other distribution expenses or expenses for services relating to that specific class none of the fees that vary by class are related to advisory or custodial services or to the management of taxpayer’s assets taxpayer will allocate four other categories of fees and expenses among the classes these categories of fees are as follows an advisory fee a performance fee organizational and offering expense reimbursement and acquisition and operating expense reimbursement for its management services advisor will receive an advisory fee of d of n percent of the nav for each day this fee will accrue daily and be paid in arrears on a monthly basis upon adoption of the multi-class structure the amount of the advisory fee allocated daily to each class would be determined by applying the fee rate to the nav of the class advisor will be entitled to a performance fee for any year in which total return on stockholders’ capital exceeds h percent per annum the performance fee will be equal to o percent of the amount by which total return exceeds h percent plus any un- recouped negative total return in previous years but will not exceed p percent of the aggregate total return for such year following the adoption of the multi-class structure the performance fee would be determined by applying this same formula to each class so that advisor would be entitled to o percent of the return in excess of i percent per annum for each class not to exceed p percent of the aggregate total return for such year for each class thus the rate of the performance fee would be the same plr-139662-11 for each class but the absolute amounts would reflect variations in the performance of each class attributable to different navs for shares of each class the fees and commissions noted above for each class are estimates and the exact amount of the fees and commissions will be finalized when the offering of such class is registered with the securities_and_exchange_commission the performance fee rate will always be the same for each class advisor will fund all costs of taxpayer’s organization and offering other than the selling commissions the distribution fee and dealer manager fee taxpayer will reimburse advisor without interest for these organization and offering expenses_incurred reimbursement payments will be made in monthly installments but the aggregate amount reimbursed will never exceed k percent of the aggregate gross offering proceeds from taxpayer’s offering including shares issued in connection with the drip this cap will increase over time as more stock is sold if the sum of the total unreimbursed amount of such organization and offering costs plus new costs incurred since the last reimbursement payment exceeds the reimbursement limit described above for the applicable monthly installment the excess will be eligible for reimbursement in subsequent months subject_to the k percent limit calculated on an accumulated basis until advisor has been reimbursed in full the timing and amount of reimbursements will be dependent on the actual expenses_incurred the gross_proceeds of shares sold and the dates on which the shares are sold to the extent that these expenses are not allocable to a specific class for example costs to form and organize taxpayer under applicable state law such costs would be allocated following the adoption of the multi-class structure to each class based on the gross offering proceeds of taxpayer’s offering to the extent that these are allocable to a specific class such costs would be allocated to that specific class taxpayer will reimburse advisor for out-of-pocket expenses in connection with providing services to taxpayer including reasonable salaries and wages benefits and overhead of all employees directly involved in the performance of services to taxpayer other than taxpayer’s executive officers provided that no reimbursement shall be made for costs of such employees of advisor or its affiliates to the extent that such employees perform services for which advisor receives a separate fee following the adoption of the multi- class structure these expenses and other expenses not discussed above related to management of taxpayer’s assets would be allocated to each class based on the net assets of that class in relation to the net assets of taxpayer law and analysis sec_857 of the code requires in part that a reit's deduction for dividends_paid for a tax_year as defined in sec_561 but determined without regard to capital_gains dividends equals or exceed sec_90 of its reit taxable_income for the tax_year plr-139662-11 determined without regard to the deduction for dividends_paid and by excluding any net_capital_gain sec_561 defines the deduction for dividends_paid for purposes of sec_857 to include dividends_paid during the taxable_year sec_561 applies the rules of sec_562 for determining which dividends are eligible for the deduction for dividends_paid under sec_561 sec_562 provides that the amount of any distribution will not be considered as a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata the distribution must not prefer any shares of stock of a class over other shares of stock of that same class the distribution must not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by stockholders to that preference sec_1_562-2 of the income_tax regulations the regulations provides that a corporation will not be entitled to a deduction for dividends_paid with respect to any distribution upon a class of stock if there is distributed to any shareholder of such class in proportion to the number of shares held by him more or less than his pro_rata part of the distribution as compared with the distribution made to any other shareholder of the same class nor will a corporation be entitled to a deduction for dividends_paid in the case of any distribution upon a class of stock if there is distributed upon such class of stock more or less than the amount to which it is entitled as compared with any other class of stock a preference exists if any rights to preference inherent in any class of stock are violated the disallowance where any preference in fact exists extends to the entire amount of the distribution and not merely to a part of such distribution accordingly based on the above facts and circumstances we conclude that taxpayer’s issuance of the initial shares class b-1 shares class b-2 shares class c-1 shares class c-2 shares class d shares and class e shares as described above will not cause dividends_paid by taxpayer with respect to the initial shares class b-1 shares class b-2 shares class c-1 shares class c-2 shares class d shares and class e shares to be preferential dividends within the meaning of sec_562 furthermore the issuance of the initial shares class b-1 shares class b-2 shares class c-1 shares class c-2 shares class d shares and class e shares will not cause taxpayer to fail to qualify as a reit except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code furthermore no opinion is expressed concerning the accuracy of the nav of taxpayer’s stock for purposes of subchapter_m plr-139662-11 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely diana imholtz diana imholtz branch chief branch financial institutions products cc
